DETAILED ACTION

This action is responsive to the following communication: Amendment/Req. Reconsideration-After Non-Final Reject filed on October 26, 2020. 
This action is made FINAL. 
Claims 1-20 are pending in this case. 
Claims 1, 9, and 15 are independent claims. 
This application is being examined under the AIA  first to file provisions.


Response to Amendment
In Applicant’s response dated 26 October 2020, Applicant amended claims 1, 2, 3, 6, 9, and 15; and argued against all rejections previously set forth in the Office Action dated 25 August 2020.

Response to Arguments
Applicant’s amendments to claims 1, 2, 3, 6, 9, and 15 to further clarify the metes and bounds of the invention are acknowledged.
In response to Applicant’s amendments to claim 1, 2, 3, 6, 9, and 15, the rejection of claims 1-20 under U.S.C. § 102 and U.S.C. § 103 have been considered are persuasive. Therefore the rejection has been withdrawn. However, due to the change in scope with the amended claims and upon further consideration, a new ground(s) of rejection is made in view of the teachings of Wada in view of Kuscher as discussed in greater detail, below.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 15-16, and 18-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yuuki Wada et al. (US 2013/0082965 A1, hereinafter Wada).

As to claim 1, Wada teaches a method of implementing a multi-stage gesture on a computing device comprising a processor, a display, and an input device, the method comprising (see Fig. 10, ¶0103-0108, showing a method for a multi stage gesture performed on an electronic device or smartphone (see Fig. 5, indicia 1) with a processor within a controller (see Fig. 5, indicia 10), a touch screen display (see Fig. 5, 2A) and an input device (see Fig. 5, touch screen, 2B): 
receiving sequentially inputted strokes, each stroke comprising a discrete contiguous two-dimensional path inputted by a user by a respectively corresponding new contact with the display and ended by a respectively corresponding termination of the contact (see annotated Fig. 10, below, ¶0101-0108, showing the mechanism whereby a two stage stroke is identified. Wada teaches that a user touches an icon, in this case the lock icon 64 and sequentially input the first stage of the stroke by dragging 
wherein each stroke respectively corresponds to a single first-stage gesture or a single second-stage gesture (see annotated Fig. 10, below, ¶0101-0108, showing the mechanism whereby the single first stage gesture is identified by the dragging of the icon from 64 to 68b by a distance identified as ά3 (step S6) and the second input stroke from 68b to 78b invokes the second operation “Compose” (step S7)); 
automatically identifying first-stage gestures by determining that corresponding first of the strokes have each individually satisfied a first condition followed immediately by having ceased being inputted by the user ending a respectively corresponding contact with the display, the first condition comprising a first predefined distance and/or dwell time (see annotated Fig. 10, below, ¶0103-0108, step S6 (middle frame), showing the mechanism whereby a first condition has been satisfied by selecting an object (64) and moving the object via a drag first stage gesture through a predetermined distance, identified as ά3 to position 68b following immediately by having ceased being inputted, in this case the user may lift off his/her finger); 
each time a first-stage gesture is identified as part of the discrete contiguous two- dimensional path, responding by automatically triggering a first action on the computing device (see annotated Fig. 10, below, ¶0103-0108, showing the mechanism whereby a first action may be triggered, in this case the mail application is selected from a plurality of applications); 

having satisfied the first condition, and immediately thereafter, having satisfied a second predefined distance and/or dwell time (see annotated Fig. 10, below, ¶0103-0108, showing the mechanism whereby the first condition is met by moving the object 64 through a predetermined distance ά3 to 68b (step S6) and immediately after the user moves the icon 64 to the compose icon 78b via a predetermined distance ά4, as from step S6 to step S7);
and each time a second-stage gesture is identified as part of the discrete contiguous two- dimensional path, responding by automatically triggering a second action on the computing device (see annotated Fig. 10, below, ¶0103-0108, showing the mechanism whereby the second stage gesture is identified by moving the icon from 68b to 78b, a second action, in this case a “Compose” on the message application is executed). 

    PNG
    media_image1.png
    991
    914
    media_image1.png
    Greyscale

As to claim 2, Wada teaches a method according to claim 1. Wada further teaches wherein the each stroke further comprises features including a geometric and/or temporal feature (see annotated Fig. 10, above, ¶0102, showing the mechanism whereby each stroke, for example the stroke for the selection of an object (lock object) to a second object 68b is a linear stroke in a northeast direction for a predetermined 

As to claim 3, Wada teaches a method according to claim 1. Wada further teaches wherein predefined features of strokes are used to recognize the first-stage gestures and the second-stage gestures of the discrete contiguous two-dimensional path (see annotated Fig. 10, above, ¶0102 and ¶0108, showing the mechanism whereby predefined features of the stroke, for example selecting the mail application (step S6) and then selecting the compose feature are recognized as first and second features of the first and second strokes of the contiguous two-dimensional stroke 9step S7)).

As to claim 4, Wada teaches a method according to claim 1. Wada further teaches wherein the first-stage gestures select respective first objects, and based thereon the first action is performed on the first objects (see annotated Fig. 10, above, ¶0101-0103, showing the mechanism whereby the first-stage gestures, in this case the dragging stroke input from the center of the user interface to the mail application executes the mail application).

As to claim 5, Wada teaches a method according to claim 4. Wada further teaches wherein the second-stage gestures select respective second objects, and based thereon the first and second actions are performed on the second objects (see annotated Fig. 10, above, ¶0101, showing the mechanism whereby the second object is 

As to claim 6, Wada teaches a method according to claim 1. Wada further teaches wherein the each stroke further comprises features including a relation with a predefined location or region (see annotated Fig. 10, above, ¶0101-0108, showing the mechanism whereby a separate location of the user interface is associated with each of the strokes. For example, the first location is the mail application location or within the first inner ring, and the second location with the second-stage of the stroke is identified with the compose feature that is on the outer ring of the user interface away from a predefined distance ά4 from the first stage of the stroke).

As to claim 7, Wada teaches a method according to claim 1. Wada further teaches wherein the first action and the second action are performed on a same object (see annotated Fig. 10, above, ¶0102 and ¶0108, showing the mechanism whereby the first action and the second action are performed on the same object, the lock object from step S6 to step S7).

As to claim 15, Wada teaches computer readable storage hardware storing information configured to enable a computing device to perform a process, the process comprising (see Fig. 5, ¶0062 and ¶0069, showing the mechanism whereby the 
receiving sequential input strokes inputted into an area configured to enable the input strokes to select objects displayed by an application, wherein each input stroke comprises a discrete contiguous two-dimensional path that begins with an initial new contact that selects a corresponding object thereunder and ends with an end of the corresponding contact (see annotated Fig. 10, below, ¶0103-0108, showing the mechanism whereby a two stage stroke is identified. Wada teaches that a user touches an icon, in this case the lock icon 64 and sequentially input the first stage of the stroke by dragging icon 64 to icon 68b. The user may end the stroke by terminating the point of contact at icon 68b), 
wherein each input stroke corresponds to only a single invocation of a first operation or second operation (see annotated Fig. 10, above, ¶0103-0108, showing the mechanism whereby the single first stage gesture is identified by the dragging of the icon from 64 to 68b by a distance identified as ά3 and the second input stroke from 68b to 78b invokes the second operation “Compose”); 
and applying a condition chain to each input stroke that selects a respective object, the condition chain comprising a first condition followed by a second condition, the first condition associated with the first operation and comprising a first predefined distance and/or threshold, the second condition associated with the second operation and comprising a second predefined distance and/or threshold (see annotated Fig. 10, above, ¶0103-0108, showing the mechanism whereby a first condition is a predefined distance of moving from the lock icon to the mail icon with the predefined distance 
wherein the second condition can only be satisfied by input strokes that also satisfy the first condition, wherein each time the first condition is satisfied by a corresponding input stroke that does not satisfy the second condition the first operation is performed on whichever object was selected by the initial new contact of the corresponding input stroke (see annotated Fig. 10, above, ¶0103-0108, showing the mechanism whereby the second condition of selecting the “Compose” function can only satisfied by the first input stroke to move the lock icon to the email icon. Additionally, the first condition of selecting the email application is only accomplished if the second stroke from the email to the “Compose” function is not activated), 
wherein each time the second condition is satisfied by a corresponding input stroke the second operation is performed on whichever object was selected by the initial new contact of the corresponding input stroke, wherein the performances of the first and second operations on respective objects is based on selection of the objects by the initial new contact of the respective input strokes (see annotated Fig. 10, above, ¶0103-0108, showing the mechanism whereby the second condition of selecting “Compose” is accomplished by the second input stroke from the email icon to the “Compose” sub-menu and where the email activation is accomplished by completion of the first stroke).

As to claim 16, Wada teaches computer readable storage hardware according to claim 15. Wada further teaches wherein the first condition can only be satisfied by 

As to claim 18, Wada teaches computer readable storage hardware according to claim 15. Wada further teaches wherein input strokes that satisfy the second condition invoke the second operation and not the first operation, the first operation not being invoked on the basis of satisfying the second condition (see annotated Fig. 10, ¶0103-0108, showing the mechanism whereby the “Compose” function is actuated after the two-stroke contiguous gesture from the lock icon to the email icon to the “Compose” icon).

As to claim 19, Wada teaches computer readable storage hardware according to claim 15. Wada further teaches wherein input strokes that continue after satisfying the first condition but terminate before satisfying the second condition invoke only the first operation (see annotated Fig. 10, above, ¶0103-0108, showing the mechanism whereby the email application is activated without the “Compose” function after the first stroke is completed without completing the second stroke).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 9-14 and claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wada in view of Alexander Freidrich Kuscher et al. (US 2014/0071063 A1, hereinafter Kuscher).

As to claim 9, Wada teaches a computing device comprising (see Fig. 5, ¶0062, showing an electronic device, in this case a smartphone 1): 
processing hardware (see Fig. 5,  ¶0062, showing processing hardware comprised of a controller 10); 
a display configured to sense touches (see Fig. 5, ¶0063, showing a touch screen display 2 that senses touches on a touch screen 2B); 
storage hardware storing information configured to cause the processing hardware to perform a process, the process comprising (see Fig. 5, ¶0069, showing storage hardware 9 that stores programs and data to perform a process or processes comprising): 
displaying an application comprised of user-selectable graphic objects on the display, each object representing a respective object (see annotated Fig. 10, above, 
receiving sequentially inputted first and second stroke inputs from the display, geometry of each stroke input consisting of a respective continuous two-dimensional input path corresponding to a continuous two-dimensional touch sensed by the display that starts with a respective new contact with the display and ends with termination of the contact (see annotated Fig. 10, above, ¶0103-0108, showing the mechanism whereby sequentially inputted strokes are initiated with a touch on the lock icon followed by a drag of the icon or object identifying a first stroke to a mail object or icon that is identified by a predetermined distance ά3 to object or icon 68b, at which point the user may terminate the action or contact or may continue with a second stage of the gesture with a new contact at 68b),
wherein intersection of a location of the new contact of the first stroke input with a first of the graphic objects selects the first of the graphic objects representing a first corresponding object, and wherein intersection of a location of the new contact of the second stroke input with a second of the graphic objects selects the second of the graphic objects representing a second corresponding object (see annotated Fig. 10, above, ¶0103-0108, showing the mechanism whereby the intersection of the first stroke with object 68b selects object 68b, and the intersection of the second stroke with the second object 78b selects object 78b); 

making a first determination that a first feature of the first stroke input matches a first condition associated with a first-stage gesture as part of a continuous two-dimensional input path based on the first determination and the selection of the first object by the first stroke input, invoking a first operation on the first object (see annotated Fig. 10, above, ¶0103-0108, showing the mechanism whereby a determination that the first stroke which is moving of the lock object to the mail object via a first stroke selects the mail application from a plurality of applications which is the first operation on the first object and the first feature of the first stroke is moving a predetermined distance ά3), 
wherein the first stroke input does not invoke a second operation based on the first stroke input ending before being able to satisfy a second condition, wherein the second operation is associated with the second condition, wherein the first condition comprises a first predefined distance and/or dwell time, and wherein the second condition comprises a second predefined distance and/or dwell time (see annotated Fig. 10, above, ¶0103-0108, showing the mechanism whereby the first stroke identified as moving the lock object to the mail application object does not invoke a second operation which is identified as invoking the “Compose” operation before being able to satisfy a second condition where the second condition is the second stroke from the mail application to the “Compose” message, wherein the second operation is the second 
making a second determination that a first feature of the second stroke input matches the first condition, and based on (see annotated Fig. 10, above, ¶0103-0108, showing the mechanism whereby the first feature of the second stroke where the second stroke is the drag from the email menu to the compose sub-menu matches the first condition and the first feature of the second stroke is a predetermined distance as identified by ά4)   
(i) the second determination and (see annotated Fig. 10, above, ¶0103-0108, showing the mechanism whereby the second determination is the determination invoked by the second stroke which is the drag from the email application menu to the “Compose” sub-menu for a predefined distance identified as ά4) 
(ii) the selection of the second object by the second stroke input, invoking the first operation on the second object (see annotated Fig. 10, above, ¶0103-0108, showing the mechanism whereby by selecting “Compose” which is the second selection of the second stroke it invokes the first operation which is the selection of the email application by the second input stroke); 
Although Wada teaches contiguous two-stage strokes to execute different functions, it does not appear to explicitly recite:
and after the second determination, making a third determination that a second feature of the second stroke input matches the second condition, and based on, (i) the third determination and but the teachings of Kuscher can be relied upon for an explicit  
 (ii) the selection of the second object by the second stroke input, invoking the second operation on the second object, wherein the second feature of the second stroke input corresponds to a portion of the second stroke input that came after a portion of the second stroke input that corresponds to the first feature of the second stroke input, but the teachings of Kuscher can be relied upon for an explicit showing of this limitation (see annotated Fig. 1, below, ¶0019-0028, showing the mechanism whereby the first feature of the second stroke is the predetermined distance travelled through the drag gesture and the second feature of the second stroke is the dwell time or pause to visualize the options pertaining to the stroke before continuing with the contiguous gesture. Kuscher remedies the deficiency of Wada with the second feature of the second stroke and the second feature of the first stroke which is the dwell time or pause to visualize the options before proceeding which signifies the continuation of the 


    PNG
    media_image2.png
    1018
    915
    media_image2.png
    Greyscale

Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Wada with the teachings of Kuscher to provide a mechanism to provide contiguous stroke gestures to perform different operations based Kuscher of providing a contiguous gesture among discrete parts of the gesture based on a predetermined distance and time to detect an anchor point to further continue with the contiguous gesture that is related to menus and sub-menus on a radial interface(¶0002-0004), with a reasonable expectation of success. The motivation to combine the teachings of Wada with the teachings of Kuscher would be to provide a mechanism of detecting a further action on a gesture to either end the gesture or continue with the gesture. Kuscher provides a mechanism of pausing for a time to determine if options on a menu item are available and thus teach a dwell time which enhances the teachings of Wada by adding a feature to more accurately determine the different stages of a contiguous stroke.

As to claim 10, Wada in view of Kuscher teaches a computing device according to claim 9. Wada in view of Kuscher, combined for at least the reasons discussed above further teaches the process further comprising displaying a user interface on the display, the user interface configured to: 
display a first graphic feedback responsive to the first determination (see Wada; annotated Fig.10, above, ¶0103-0108, showing a first graphic feedback which is the graphic feedback of moving the lock icon from the center position to the position on top of the mail icon), 
display the first graphic feedback responsive to the second determination (see Wada; annotated Fig. 10, above, ¶0103-0108, showing the mechanism of displaying the 
and display a second graphic feedback responsive to the third determination (see Kuscher; annotated Fig. 1, above, ¶0019-0028, showing the mechanism of displaying a second graphic feedback which is moving the finger from position 4 to the end of the arc identified as 154 which is the third determination or the third stage of a multi-stage gesture).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Wada with the teachings of Kuscher to provide a mechanism to provide contiguous stroke gestures to perform different operations based on certain criteria of the gesture. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Kuscher of providing a contiguous gesture among discrete parts of the gesture based on a predetermined distance and time to detect an anchor point to further continue with the contiguous gesture that is related to menus and sub-menus on a radial interface(¶0002-0004), with a reasonable expectation of success. The motivation to combine the teachings of Wada with the teachings of Kuscher would be to provide a mechanism of detecting a further action on a gesture to either end the gesture or continue with the gesture with a third determination or a third stage of a contiguous gesture. Kuscher provides a mechanism of identifying a third stage of a gesture and thus improves and extends on the teachings of the two-stage gesture of Wada.



As to claim 12, Wada in view of Kuscher teaches a computing device according to claim 11. Wada in view of Kuscher, combined for at least the reasons discussed above further teaches wherein a first graphic effect is applied to the first graphic object based on the first determination, wherein the first graphic effect is applied to the second graphic object based on the second determination, and wherein a second graphic effect is applied to the second graphic object based on the second determination (see Wada; annotated Fig. 10 above, ¶0085-0086, showing the mechanism where the first graphic effect is the movement of the key icon from the center to the inner ring and the second graphic effect is the movement of the key icon from the inner ring to the outer ring).

As to claim 13, Wada in view of Kuscher teaches a computing device according to claim 9. Wada in view of Kuscher, combined for at least the reasons discussed above further teaches wherein the first condition is satisfied by a first segment of the input path 

As to claim 14, Wada in view of Kuscher teaches a computing device according to claim 13. Wada in view of Kuscher, combined for at least the reasons discussed above further teaches wherein the first segment starts with the start of the second stroke input, the second segment ends at a beginning of the second stroke input, and the second stroke input ends at the end of the input path of the second stroke input (see Wada; annotated Fig. 10, above, ¶0085-0086, showing the mechanism whereby the first segment is identified by ά3 from the center of the user interface to the inner ring and the second stroke input is the input from the inner ring 66 to the outer ring 76).

As to claim 8, Wada teaches a method according to claim 1. Although Wada teaches contiguous two-stage gestures, it does not appear to explicitly recite: 
immediately after satisfying the first condition, continuing to be inputted but without substantial movement and for at least a given amount of time, but the teachings of Kuscher can be relied upon for an explicit showing of this limitation (see annotated Fig. 1, above, ¶0018-0021, showing the mechanism whereby based on a first stage gesture from Option 2 to a drag gesture to Option 1, a user may wait (dwell) for a period of time to move back to option 1, and may subsequently move in a northeast direction to 
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Wada with the teachings of Kuscher to provide a mechanism to provide contiguous stroke gestures to perform different operations based on certain criteria of the gesture. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Kuscher of providing a contiguous gesture among discrete parts of the gesture based on a predetermined distance and time to detect an anchor point to further continue with the contiguous gesture that is related to menus and sub-menus on a radial interface (¶0002-0004), with a reasonable expectation of success. The motivation to combine the teachings of Wada with the teachings of Kuscher would be to provide a mechanism to dwell or wait for an amount of time to identify further sub-menus and thus improves on the teachings of Wada in determining and selecting an action based on a multi-stage contiguous input.

As to claim 17, Wada teaches computer readable storage hardware according to claim 15. Although Wada teaches chain conditions associated with discrete contiguous strokes, it does not appear to explicitly recite:
wherein the condition chain comprises a third condition that can only be satisfied by input strokes that also satisfy the first and second conditions, wherein the third condition is associated with a third operation, and wherein each time an input stroke satisfies the third condition the third operation is performed on whichever object was selected by the corresponding input stroke, but the teachings of Kuscher can be relied upon for an explicit showing of this limitation (see annotated Fig. 1, above, ¶0019-0028, showing the mechanism whereby a third condition identified by moving an index finger on the outer menu after the first and second conditions are satisfied, in this case the first condition is moving the index finger from Option 2 to Option 1 and may dwell to then move to another submenu item associated with Option 1. The user may go back to Option 1 and move from position 2 to position 3 as the second condition associated with the second condition where the second condition may be the pause before moving and the first condition maybe a predetermined distance associated with the stroke. A third condition may be moving from position 4 on the outer ring or sub-menu to another sub-menu item in the outer ring base on a predetermined distance and paus from location 4 to the final destination selection of a sub-menu item).
Before the effective filing date, one of ordinary skill in the art would have found it obvious to combine the teachings of Wada with the teachings of Kuscher to provide a mechanism to provide contiguous stroke gestures to perform different operations based on certain criteria of the gesture. One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Kuscher of providing a contiguous gesture among discrete parts of the gesture based on a predetermined distance and time to detect an anchor point to further continue with the contiguous gesture that is related to menus and sub-menus on a radial interface (¶0002-0004), with a reasonable expectation of success. The motivation to combine the teachings of Wada with the teachings of Kuscher would be to provide a mechanism to dwell or wait for an amount of time to identify further sub-


A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL LOBO whose telephone number is (571)272-0488.  The examiner can normally be reached on Monday-Friday 08:00 am-05:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE D. CHAVEZ can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL P LOBO/Examiner, Art Unit 2179

/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179